Citation Nr: 1524367	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  14-27 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than October 17, 2013, for the grant of service connection for erectile dysfunction.

2.  Entitlement to an effective date earlier than October 17, 2013, for the grant of service connection for impairment of the left lower extremity.

3.  Entitlement to an effective date earlier than October 17, 2013, for the grant of special monthly compensation (SMC) for loss of use of a creative organ. 

(The issues of entitlement to service connection for stroke residuals, sleep apnea, depression, bilateral shoulder disabilities, bilateral knee disabilities, hypertension, gastroesophageal reflux disease (GERD); entitlement to a total disability rating based upon individual unemployability (TDIU); and increased ratings for thoracic spine disability and right leg impairment are addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Paul M. Goodson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to March 1981. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision from the Department of Veterans Affairs Regional Office (RO) in Winston-Salem, North Carolina.   

Following a June 2012 hearing by a different Veterans Law Judge (VLJ), various claims were remanded by the Board in April 2013.  While on remand, the RO awarded service connection for erectile dysfunction, special monthly compensation (SMC) for loss of use of a creative organ, and impairment of the left lower extremity in the December 2013 rating decision.  The effective date for award of these benefits was October 17, 2013.  The Veteran perfected an appeal as to the effective dates assigned and a hearing as to the earlier effective dates for these three issues was conducted by the undersigned in February 2015.  A transcript of the 2015 Board hearing has been associated with the claims file.  
  

Although the Veteran referenced his increased rating claim for thoracic spine disability during his February 2015 hearing, the issue was solely addressed by the VLJ who performed the June 2012 hearing.  Moreover, on review of the February 2015 hearing transcript, it appears that the intent of the Veteran and his representative was to keep all issues heard by different judges separate to avoid a panel decision as to these matters.  In this regard, the Veteran waived his right to a hearing before a third VLJ on the record at the 2015 hearing.

In light of the foregoing, the service connection claims for stroke residuals, sleep apnea, depression, bilateral shoulder disabilities, bilateral knee disabilities, hypertension, gastroesophageal reflux disease (GERD); entitlement to a total disability rating based upon individual unemployability (TDIU); and increased ratings for thoracic spine disability and right leg impairment are addressed in a separate decision.  The Veteran is not prejudiced in proceeding with adjudication of the issues listed on the cover page of this decision.  


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that additional evidentiary development is necessary regarding the earlier effective date claims for erectile dysfunction, left leg impairment, and SMC.

In May 2012, the Veteran's representative submitted a disc from the Social Security Administration (SSA) containing the Veteran's records.  It appears that the disc has since gone missing.  The envelope that contained the disc is attached to the claims file, but is empty.  It does not appear that any SSA records were scanned or associated with the Veteran's claims file (electronic or paper).  As such, the claim must be remanded to obtain these SSA records prior to final adjudication.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding SSA records and associate them with the claims file.  [See 2015 hearing transcript at p. 6 where the Veteran's representative stated that his office submitted SSA records in May 2012.]  Any negative response(s) should be documented and associated with the Veteran's claims file.

2.  After completion of the above, review the entire record and determine if the earlier effective date issues on appeal can be granted.  If they are not allowed, furnish the Veteran and his representative an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




